Citation Nr: 1027136	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  06-18 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an eye 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a sleep 
apnea.

5.  Entitlement to a rating in excess of 30 percent for bilateral 
pes planus with calluses and degenerative joint disease, 1st 
metatarsophalangeal joint. 

6.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1978 to 
September 1984 and November 1990 to June 1991.  He also had 
periods of active duty for training (ADT) from June 1 to 15, 
1985, and from June 2 to 13, 1986.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In June 2008, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a May 2006 rating decision, the Board denied the Veteran's 
claim for service connection for a respiratory disability.

3.  None of the new evidence associated with the claims file 
since the May 2006 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a respiratory disability, or raises a 
reasonable possibility of substantiating the claim for service 
connection a respiratory disability.

4.  In a May 1998 rating decision, the Board denied the Veteran's 
claim for service connection for hypertension.

5.  None of the new evidence associated with the claims file 
since the May 1998 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension, or raises a reasonable 
possibility of substantiating the claim for service connection 
hypertension.

6.  In a May 1998 rating decision, the Board denied the Veteran's 
claim for service connection for an eye disorder.

7.  None of the new evidence associated with the claims file 
since the May 1998 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for an eye disability, or raises a reasonable 
possibility of substantiating the claim for service connection an 
eye disorder.

8.  In a July 2003 rating decision, the RO denied the Veteran's 
claim for service connection for sleep apnea.

9.  None of the new evidence associated with the claims file 
since the July 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for sleep apnea, or raises a reasonable 
possibility of substantiating the claim for service connection 
for sleep apnea.

10.  Pes planus is manifested by complaints of pain with X-ray 
evidence of minimal degenerative arthritis.

11.  The Veteran's service-connected disabilities include a 30 
percent rating for pes planus with calluses and degenerative 
joint disease (DJD), 10 percent rating for tinea pedis 
porokeratosis, 10 percent for hemorrhoids, and 10 percent for 
irritable bowel syndrome.

12.  Competent medical evidence does not indicate that the 
Veteran's service-connected disabilities alone preclude him from 
engaging in substantially gainful employment that is consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The May 2006 Board decision that denied the Veteran's claim 
for service connection for a respiratory disability is final.  38 
U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1100 (2009).

2.  As evidence received since the Boards May 2006 denial is not 
new and material with respect to the claim for service connection 
for a respiratory disability, the criteria for reopening the 
claim for service connection for a respiratory disability are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  The May 1998 Board decision that denied the Veteran's claim 
for service connection for hypertension and an eye disorder is 
final.  38 U.S.C.A. §§  7104, 7105 (West 2002); 38 C.F.R. §§ 
20.302(b), 20.1100 (2009).

4.  As evidence received since the May 1998 Board denial is not 
new and material with respect to the claim for service connection 
for hypertension, the criteria for reopening the claim for 
service connection for hypertension are not met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  As evidence received since the Board's May 1998 denial is not 
new and material with respect to the claim for service connection 
for an eye disorder, the criteria for reopening the claim for 
service connection for an eye disorder are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The July 2003 RO rating decision that denied the Veteran's 
claim for service connection for sleep apnea is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

7.  As evidence received since the RO's July 2003 denial is not 
new and material with respect to the claim for service connection 
for a low back disability, the criteria for reopening the claim 
for service connection for sleep apnea are not met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

8.  The criteria for a disability rating in excess of 30 percent 
a bilateral foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, 
Diagnostic Codes 5010-5276 (2009).

6.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.340, 3.341, 3.655, 
4.16, 4.18 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's requests to reopen his claims for 
service connection for a respiratory disability, hypertension, an 
eye disability, and sleep apnea, and for an increased rating for 
pes planus were received in December 2003.  A claim for TDIU was 
received in May 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence April 2004 and 
March 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist him in 
completing his claims, identified his duties in obtaining 
information and evidence to substantiate his claims, and provided 
other pertinent information regarding VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in March 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA will 
request the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed cannot 
be established."  38 C.F.R. § 3.159 (b)(3) (2009).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims clarified VA's duty to notify in the 
context of claims to reopen.  With respect to such claims, VA 
must both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is being 
sought.  To satisfy this requirement, the Secretary is required 
to look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  For the issues of service 
connection for a respiratory disorder, hypertension, an eye 
disorder, and sleep apnea, the Veteran was properly informed of 
the requirements for submitting new and material evidence in the 
April 2004 and/or March 2009 letters.  

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, service personnel records, VA and private treatment 
records, and Social Security Administration disability records 
have been obtained and associated with his claims file.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist his.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

New and Material Evidence

In a May 1998 decision, the Board denied the Veteran's claims for 
service connection for hypertension and an eye disability.  It 
was noted that the evidence showed that the Veteran's earliest 
indication of treatment for hypertension was in March 1993, and 
that the Veteran's only eye disability was for refractive error, 
which is not considered a disability under regulatory criteria 
governing the payment of VA compensation.  38 C.F.R. § 3.303 
(2009).

In a July 2003 decision, the RO denied the Veteran's application 
to reopen a claim for service connection for sleep apnea, as no 
new and material information was submitted to reopen the claim. 

In a May 2006 decision, the Board denied the Veteran's 
application to reopen a claim for service connection for a 
respiratory disorder, as it determined that the evidence 
submitted was not "material."  

The Veteran attempted to reopen his claims for service connection 
for a respiratory disorder, hypertension, an eye disorder, and 
sleep apnea in December 2003.  This appeal arises from the RO's 
June 2006 denial to reopen the Veteran's claims for service 
connection for respiratory disorder, hypertension, an eye 
disorder, and sleep apnea.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after 
a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted to 
reopen the Veteran's previously and finally denied claims).

In May 1998, the Board denied the Veteran's claim for service 
connection for a respiratory disorder and an eye disorder.  As no 
other exception to finality applies, the Board's decision is 
final as to the evidence then of record, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  
In this case, the last final denial of the hypertension and eye 
disorder claims is the May 1998 decision.  The last final denial 
of the sleep apnea claim is the July 2003 RO decision. The last 
final denial of the respiratory disorder claim is the May 2006 
Board decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the May 1998 and May 2006 
Board decisions and July 2003 RO decision includes statements 
from the Veteran and his representative, an October 1998 QTC feet 
examination report, an October 2002 and February 2010 VA 
examination report related to separate issues, VA treatment 
records from July 1998 to October 2002, November 2002 to December 
2005, December 2006, and August 2008 to October 2008, private 
treatment records from M.J., M.D., dated from January 2005 to May 
2007, private treatment records from St. Catherine Hospital, 
dated in December 2006, and a June 2008 Travel Board hearing 
transcript.   Some of the evidence is duplicative of documents 
previously submitted.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claims for service connection for a respiratory disorder, 
hypertension, an eye disability, and sleep apnea.

The additional private and VA treatment records received since 
the denials of the Veteran's claims reflect on-going treatment 
for current sleep apnea, hypertension, respiratory disorder, and 
eye disorder.  These records, however, fail to show that the 
Veteran's respiratory disorder, hypertension, eye disability, and 
sleep apnea were incurred in or aggravated by military service, 
which was the basis for the denials of service connection in May 
1998 (hypertension and eye disorder), July 2003 (sleep apnea), 
and May 2006 (respiratory disorder).

While statements from the Veteran reflect his continued assertion 
that his disabilities were incurred in or aggravated by service, 
his assertions are essentially cumulative of others that were 
previously of record.  Although the Veteran submitted treatment 
records indicating ongoing treatment for a respiratory disorder, 
hypertension, an eye disorder, and sleep apnea, none of the new 
medical evidence contains any opinion that his disorders were 
incurred in service, and neither the Veteran nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

The Board emphasizes that as the Veteran is a layperson without 
the appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent to provide a 
probative (i.e., persuasive) opinion on medical matters - such as 
the etiology of a specific disability.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, where, as here, the claim turns on a 
medical matter, unsupported lay statements, even if new, cannot 
serve as a predicate to reopen a previously disallowed claim.  
See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the May 1998 Board 
decision (hypertension and eye disorder), July 2003 RO decision 
(sleep apnea), and May 2006 Board decision (respiratory disorder) 
is either cumulative or redundant of the evidence of record or 
does not raise a reasonable possibility of substantiating the 
claims.  
	
Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claims for service connection for 
a respiratory disorder, hypertension, an eye disability, and 
sleep apnea has not been received.  As such, the requirements for 
reopening the claims are not met, and the prior denials of the 
claims for service connection for a respiratory disorder, 
hypertension, an eye disability, and sleep apnea remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

	(CONTINUED ON NEXT PAGE)




Increased Rating-Pes Planus

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2008).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

In this case, the Veteran currently assigned a 30 percent rating 
for his service-connected bilateral pes planus with calluses and 
degenerative joint disease 1st metatarsophalangeal joint  
pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5276 (2009).

501
0
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative.
See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2009).

500
3
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved (DC 5200 etc.). When however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 
5003. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation of 
motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray findings, 
above, will not be utilized in rating conditions listed under 
diagnostic code 5013 to 5024, inclusive.
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

5276  Flatfoot, acquired:
Pronounced; marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendon Achilles on manipulation, not improved by 
orthopedic shoes or appliances:
   Bilateral
50
   Unilateral
30
Severe; objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities:

   Bilateral
30
   Unilateral
20
Moderate; weight-bearing line over or medial to great toe, 
inward bowing of 
the tendon Achilles, pain on manipulation and use of the 
feet, bilateral or unilateral
10
Mild: symptoms relieved by built-up shoe or arch support
0
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).

5284  Foot injuries, other:
Severe
30
Moderately severe
20
Moderate
10
Note: Note: With actual loss of use of the foot, rate 40 
percent.
See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2009).

Factual Background

In an April 1985 decision, the Veteran was granted service 
connection for pes planus based upon service treatment records 
that showed a diagnosis of flat feet upon entering active 
service, but with no complaints, and subsequent in service 
complaints of calluses and pain.  A 10 percent disability rating 
was assigned based on the findings of a January 1987 VA medical 
examination.  The RO increased his disability rating to 30 
percent in a February 2003 decision.  The Veteran filed his claim 
for increase in December 2003.

In a July 2003 VA treatment record, the Veteran complained of 
chronic foot pain.  Upon examination, the examiner noted had 
bilateral flat feet with normal sensation bilaterally on 
monofilament examination, no edema, minimal callous formation, 
and reasonably intact pulses. 

During a November 2004 VA diabetic foot consultation, the Veteran 
complained of pain in both feet, not well controlled by Motrin.  
He stated that the foot, ankle, and knee pain is interfering with 
his ability to work.  On examination, the examiner noted 
bilateral low medial arches, present pedal pulses, and intact 
vibratory sense. The examiner further noted no corns or calluses.  
The diagnosis was pes planus. 

In a January 2005 private treatment record, M.D.J., M.D. noted 
that the Veteran had diabetic neuropathy. 

In a December 2005 VA progress note, the examiner noted decreased 
sensation and decreased pedal pulses upon a diabetic monofilament 
foot examination. 

During a July 2006 private consultation, Dr. M.D.J. noted that 
the Veteran had developed a progressive diabetic neuropathy over 
previous couple of years that seemed to be more of a sensory 
neuropathy with pain in the feet.  The examiner noted he was able 
to wheel his disabled wife in and out as usual without 
difficulty.  Dr. J. found no edema in the extremities, and noted 
that dorsi and plantar surfaces appeared normal, and sensation 
was intact. 

In a December 2006 VA progress note, the Veteran complained of 
worsening diabetic pain in the feet making it difficult to walk 
and requiring the use of a cane.  A diabetic monofilament test 
was normal. 

During an August 2008 VA primary care follow-up, the Veteran 
reported he does a lot of walking and that he has foot cramping.  

During a February 2010 VA examination, the Veteran complained of 
pain swelling, redness, stiffness, fatigability, and lack of 
endurance.  The examiner noted there were no flare-ups of foot 
joint disease, and that he was unable to stand for more than a 
few moments, walk more than a few yards.  The examiner also noted 
he uses a cane.  On physical examination, the examiner found no 
evidence of swelling, instability, weakness, or abnormal weight 
bearing, but did note painful motion and tenderness.  The 
examiner further reported Achilles alignment was normal in both 
weight bearing and nonweight bearing, and there was no forefoot 
malalignment.  The examiner found on the left foot mild 
pronation, arches present on nonweight bearing and weight 
bearing, no pain on manipulation, no varus/valgus angulation of 
the os calcis, weight bearing over the great toe, and no muscle 
atrophy.  The findings were the same for the right foot except 
there was no tenderness.  An X-ray report from that time found 
inner phalangeal joint intact and unremarkable, minimal 
degenerative changes at the first metatarsal phalangeal joints 
bilaterally, no significant hallux valgus deformation, no 
fracture or dislocation, and bilateral pes planus deformity.  The 
examiner noted that in regard to employability, there was no 
marked pronation, no extreme tenderness of plantar surfaces of 
the feet, no inward displacement or spasm of tendo-achilles on 
manipulation, and no impact on employability consistent with his 
education and occupational experience. 

Analysis

Based upon the evidence of record, the Board finds the service-
connected bilateral pes planus is presently manifested by 
complaints of pain with X-ray evidence of minimal degenerative 
arthritis.  Although during the February 2010 VA examination the 
Veteran reported no improvement with orthopedic shoes or 
appliances, there is no objective evidence of marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendon Achilles on 
manipulation.  Consequently, the Veteran is not entitled to a 
rating in excess of 30 percent under Diagnostic Code 5276.

To give the Veteran every consideration in connection with the 
matters on appeal, the Board has considered all potentially 
applicable diagnostic codes under 38 C.F.R. § 4.71a in rating his 
right foot disabilities.  See, e.g., Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (the assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case"), 
and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one 
diagnostic code may be more appropriate than another based on 
such factors as the Veteran's relevant medical history, current 
diagnosis, and demonstrated symptomatology).

Competent medical evidence is also absent any findings of 
bilateral weak foot; claw foot; unilateral or bilateral anterior 
metatarsalgia, (Morton's disease); hallux valgus; hallux rigidus; 
hammer toe; or malunion of tarsal or metatarsal bones for the 
assignment of a higher or separate rating under alternative 
rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277, 
5278, 5279, 5280, 5281, 5282, 5283.  Consequently, the assignment 
of an evaluation greater than 30 percent for the Veteran's 
bilateral pes planus based upon any of these diagnostic codes is 
not warranted.  

Although the Veteran was found to have degenerative changes, the 
Board notes that the criteria contained in Diagnostic Code 5003 
for rating impairment due to arthritis would not serve to 
increase the Veteran's current disability rating beyond 30 
percent for the bilateral foot disability.  A higher rating is 
not justified.

The Board acknowledges the Veteran's contentions that his 
bilateral plantar fasciitis is more severely disabling.  The 
Veteran is competent to testify as to the degree of his foot 
discomfort; however, as noted above, the Veteran is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), along with the Veteran's 
subjective complaints of pain.  However, the February 2010 VA 
examination report documented no objective evidence of additional 
loss of motion or function of the feet due to pain, fatigue, 
weakness, or lack of endurance.  Therefore, the disability 
picture for the Veteran's feet disability does not more nearly 
approximate the criteria for any higher rating than that 
assigned.

For all the foregoing reasons, the Veteran's claims for 
entitlement to a rating in excess of 10 percent for bilateral pes 
planus with calluses and degenerative joint disease, 1st 
metatarsophalangeal joint must be denied.  The Board has 
considered staged ratings, under Hart v. Mansfield, 21 Vet. App. 
505 (2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the benefit 
of the doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

TDIU

Laws and Regulations

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 (2009).  
Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) Disabilities resulting from common etiology or a 
single accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; or 
(5) Multiple disabilities incurred as a prisoner of war.  See 38 
C.F.R. § 4.16 (2009).

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this section, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  See 38 C.F.R. § 
4.16(a) (2009).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  The veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  See 38 C.F.R. § 4.16(b) (2009).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  See 38 C.F.R. §§ 3.341(a), 4.19 
(2009).  Factors to be considered are the veteran's education, 
employment history and vocational attainment.  See Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).

A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the Veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Factual Background and Analysis

The Veteran claims he is unemployable due to his service 
connected disabilities.  The Veteran's service-connected 
disabilities include a 30 percent rating for pes planus with 
calluses and degenerative joint disease (DJD), 10 percent rating 
for tinea pedis porokeratosis, 10 percent for hemorrhoids, and 10 
percent for irritable bowel syndrome.  He has a combined 
disability rating of 50 percent.

An August 2003 SSA disability determination notes a primary 
diagnosis of DJD in bilateral great toes, and secondary diagnoses 
of diabetes and hypertension.  The Veteran was not found to be 
disabled.

In a January 2004 private consultation record, the Veteran 
indicated that he last worked in 2001 as a heavy-equipment 
mechanic, but that he had to quit because the gas fumes bothered 
him.  

A February 2004 SSA disability determination notes a primary 
diagnosis of degenerative joint disease and a secondary diagnosis 
of mood disorder.  The Veteran was not found to be disabled. 

A May 2005 SSA decision found the Veteran had the following 
impairments which are considered to be severe: diabetes mellitus 
with neuropathic complications, chronic obstructive pulmonary 
disease (COPD), obstructive sleep apnea, narcolepsy, depression, 
degenerative joint disease of the upper and lower extremities. 

A May 2005 SSA disability determination notes a primary diagnosis 
of osteoarthritis and allied disorders, and a secondary diagnosis 
of diabetes mellitus.  The administrative law judge (ALJ) noted 
that the Veteran had severe impairment caused by diabetes 
mellitus with neuropathic complications, chronic obstructive 
pulmonary disease, obstructive sleep apnea, narcolepsy, 
depression, and degenerative joint disease of the upper and lower 
extremities.  The Veteran is not service connected for any of 
these disorders, with the exception of pes planus with 
degenerative joint disease.  The Veteran was determined to be 
disabled, effective in September 2002.  

A private physician's report dated in July 2006 includes findings 
of progressive diabetic neuropathies which make him unable to 
work. 

In a December 2006 VA progress note, the Veteran reported that he 
was unemployed because of diabetes, obstructive sleep apnea, and 
narcolepsy.  

At 50 percent, the Veteran's combined disability rating does not 
meet the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) (2009).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability.  These cases should be 
referred for extra-schedular consideration. See 38 C.F.R. § 
4.16(b) (2009).

Based on the evidence discussed above, the record does not 
demonstrate the Veteran's service-connected disabilities alone 
actually preclude him from engaging in substantially gainful 
employment, or that he is totally disabled solely due to his 
service-connected disabilities.  The Board recognizes that the 
Veteran's service-connected disabilities affect his ability to 
secure or follow a substantially gainful occupation.  In 
recognition of the severity of his service-connected 
disabilities, the Veteran is currently rated as a combined 50 
percent disabled.  It should be noted that in determining his 
disability for SSA, the ALJ noted degenerative joint disease of 
the upper and lower extremities, and the Veteran is only service 
connected for pes planus with degenerative joint disease.  In 
this case, there is no reason for the Board to conclude that the 
Veteran's service-connected pes planus with DJD, hemorrhoids, 
tinea pedis, and irritable bowel syndrome disabilities produce 
unemployability or are so unusual or exceptional as to warrant 
referral of the case for extra-schedular consideration.  See 38 
C.F.R. §§ 3.321, 4.16(b) (2009).

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence was not submitted to reopen a claim for 
entitlement to service connection for a respiratory disorder; the 
appeal is denied.

New and material evidence was not submitted to reopen a claim for 
entitlement to service connection for a hypertension; the appeal 
is denied.

New and material evidence was not submitted to reopen a claim for 
entitlement to service connection for an eye disorder; the appeal 
is denied.

New and material evidence was not submitted to reopen a claim for 
entitlement to service connection for sleep apnea; the appeal is 
denied.

Entitlement to a rating in excess of 30 percent for pes planus 
with calluses and DJD is denied. 

Entitlement to a TDIU is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


